Case 3:20-cv-00458-MMH-JBT Document 45 Filed 07/23/21 Page 1 of 5 PageID 488




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   CASEY BARNUM,

               Plaintiff,
                                             Case No. 3:20-cv-458-MMH-JBT
   v.

   S2RESIDENTIAL and S2 CAPITAL LLC,

               Defendants.
                                         /


                                     ORDER

         THIS CAUSE is before the Court on the Report and Recommendation

   (Dkt. No. 33; Report) entered by the Honorable Joel B. Toomey, United States

   Magistrate Judge, on February 25, 2021.         In the Report, Judge Toomey

   recommends that Defendants’ Motion to Dismiss or, Alternatively, to Stay and

   to Compel Arbitration (Dkt. No. 12) be granted to the extent that Plaintiff be

   compelled to submit his claims to arbitration, denied with respect to Defendants’

   request for dismissal, and that the case be stayed pending completion of

   arbitration. See Report at 1-2, 11.

         On March 11, 2021, after receiving the Report, Plaintiff filed Plaintiff’s

   Motion for Extension to Serve and File Specific Objections (Dkt. No. 34; First

   Motion). Despite the fact that he presented no grounds warranting an extension
Case 3:20-cv-00458-MMH-JBT Document 45 Filed 07/23/21 Page 2 of 5 PageID 489




   of time, the Magistrate Judge gave Plaintiff up to and including March 31, 2021,

   to file objections to the Report. See Order (Dkt. No. 35). Plaintiff did not file

   objections by that date, instead on March 31, 2021, he filed a second Motion for

   Leave to Serve and File Specific Objections (Dkt. No. 36; Second Motion). Again,

   he presented no facts or circumstances warranting an extension of time, but the

   Magistrate Judge nevertheless gave him until April 30, 2021, to file his

   objections. See Order (Dkt. No. 37). On the April 30th deadline, Plaintiff filed

   Plaintiff’s Petition for Extension to Serve and File Specific Objections (Dkt. No.

   38; Third Motion) in which he repeated many of the same statements from the

   Second Motion, none of which explained his need for another, this time a 45 day

   extension of time. Despite this, in an abundance of caution, because Plaintiff

   was proceeding pro se and operating in the midst of a global pandemic, the

   Magistrate Judge granted him “one likely final extension.” Order (Dkt. No. 40).

   In doing so, the Magistrate Judge advised Plaintiff that “no further extensions

   will be granted absent unavoidable emergency circumstances.” Id. Yet, on June

   14, 2021, Plaintiff filed another request for an extension of time to file objections.

   See Plaintiff’s Plea for Extension to Serve and File Specific Objections (Dkt. No.

   41; Fourth Motion). Although Defendants had not opposed Plaintiff’s previous

   motions, Defendants filed a response opposing the Fourth Motion noting that

   Plaintiff had failed to show good cause and had already been given “nearly


                                             2
Case 3:20-cv-00458-MMH-JBT Document 45 Filed 07/23/21 Page 3 of 5 PageID 490




   eighty (80) additional days” to submit any objections. See Defendant’s Response

   in Opposition to Plaintiff’s Petition for Extension to Serve and File Specific

   Objections (Dkt. No. 43). On July 1, 2021, because Plaintiff had already been

   given over three months to file objections and did not show any unavoidable

   emergency circumstances to justify his request for additional time, the

   Magistrate Judge denied his motion. See Order (Dkt. No. 44). As of the date of

   this Order, despite the passage of almost five months since the entry of the

   Report, Plaintiff has filed no objections.         Thus, the Report is ripe for

   consideration by the Court.

         The Court “may accept, reject, or modify, in whole or in part, the findings

   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no

   specific objections to findings of facts are filed, the district court is not required

   to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

   776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the district

   court must review legal conclusions de novo. See Cooper-Houston v. S. Ry. Co.,

   37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-

   29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May 14, 2007).

         Upon independent review of the file and for the reasons stated in the

   Magistrate Judge’s Report, the Court will accept and adopt the legal and factual

   conclusions recommended by the Magistrate Judge.


                                             3
Case 3:20-cv-00458-MMH-JBT Document 45 Filed 07/23/21 Page 4 of 5 PageID 491




         Accordingly, it is hereby

         ORDERED:

         1. The Report and Recommendation (Dkt. No. 33) is ADOPTED as the

            opinion of the Court.

         2. Defendants’ Motion to Dismiss or, Alternatively, to Stay and to Compel

            Arbitration (Dkt. No. 12) is GRANTED, in part, and DENIED, in

            part.

               a. The Motion is GRANTED to the extent that the parties are

                    directed to submit all of Plaintiff’s claims to arbitration.

               b. The Motion is DENIED to the extent Defendants request that

                    this case be dismissed.

         3. This case is STAYED pending arbitration of Plaintiff’s claims.

         4. The Clerk of the Court is directed to administratively close this case

            pending further Order of the Court.




                                              4
Case 3:20-cv-00458-MMH-JBT Document 45 Filed 07/23/21 Page 5 of 5 PageID 492




           5. The parties are DIRECTED to file a joint status report upon the

             conclusion of the arbitration. If the arbitration is not completed by

             November 23, 2021, then the parties shall file a joint status report at

             that time and every 120 days thereafter until the arbitration

             proceedings are completed.

           DONE AND ORDERED at Jacksonville, Florida, this 23rd day of July,

   2021.




   ja


   Copies to:

   Counsel of Record
   Pro Se Parties




                                           5
